The Honorable    M. L. Brockcttc                        Opinion   No.   H-   496
Commissioner     of Education
The Texas Education      Agency                         Re: May a governmental        body
201 East Eleventh    St.                                meet in executive     session   to
Austin,  Texas    78701                                 discuss  matters    relating  to
                                                        salaries   of governmental
                                                        employees?

Cear   Commissioner      Brockette:

        In reference     to the Open Meetings       Law you have asked:

                   May a school district board legally discuss     in
                   a closed session matters    relating to the establish-
                   ing, raising,   or lowering of salaries  of school
                   district  personnel?

         The Texas Open Meetings Law, article        6252-17,   V. T. C. S.,
provides   that, with a limited number of exceptions,      all meetings   of
governmental     bodies covered ‘by the law shall be conducted     in open
session.    Sec. Z(a). Meeting is defined as “any deliberation        between
a quorum of members       of a governmental    body at which any public
business or public policy over which the governmental          body has super-
vision or control is discussed     or considered.   or at which say formal
action is taken. ” Sec. l(a).

         Section    2(g) of the Act states:

                   Nothing in this Act shall be construed      to require
                   governmenral    bodies to hold meetings     open to the
                   public in cases involving the appointment.        employ-
                   ment, evaluation,     reassignment,   duties,discipline,
                   or dismissal   of s public officer  or employee       or to




                                              pa 2238
. .   * .
            &    Honorable    M. L. Brockettr              pagr 2 (H-496)



                              hear complaints    or charges     against such officer or
                              employee,   unless    such officer   or employee   requests
                              a public hearing.    (Emphasis     added)

                      It is evident that section 2(g) was intended to cover the various
            aspects    of an individual’s  employment      relationship  with the governmental
            body and in our opinion the section includes discussions            pertaining to the
            setting and adjusting     of an individual’s    salary since such discussions
            necessarily     involve an evaluation    of the employee’s    performance.

                      Consequently,     you are advised     that a school district      may discuss
            in closed    session   the raising,   lowering,     or establishing     of the salary of
            an individual     employee,    provided   that the meeting is publicized        as
            required     by section 3A and that any closed ression           is first announced in
            open meeting as specified        in section   2(a).   Also,    note the requirement     of
             section  2(lJ that all formal action be taken in public and the provision              of
             section   2(g) giving employees      and officers    the right to a public hearing
             on their request.

                      The present question is to be distinguished        from those situations
            where salaries      or salary scales    are discussed   without reference    to a
            specified   individual.    In the latter case.   the discussions   fall outside
            section   2(g), and must be conducted       in public.

                                                   SUMMARY

                                    Under the Open Meetings Act a school board
                               of trustees    may meet in closed session    to discuss
                               salaries    of individual employees,  but it may not
                               meet in closed session     when it is considering
                               salaries    of a class of employees.

                                                                        Very   truly yours,




                                                                        Attorney   General    of Texas




                                                            p.   2239




                                V~..          i’   _----
1      * The Honorable M. L. Brockrltr       p#r     3   (H-496)



           APPROVED:




    -L-L
           DAVID M. KENDALL,    First    Assistant




           C. ROBERT HEATH,    Chairman
           Opinion Committee

           13




                                                p.   2240